TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00100-CV



                                 Muhammad Khokhar, Appellant

                                                   v.

                                   The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
    NO. D-1-GV-06-001414, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Muhammad Khokhar appeals the district court’s summary judgment in favor of the

State of Texas in the State’s suit to recover delinquent gasoline taxes. In his brief, Khokhar makes

two arguments that are in the nature of affirmative defenses to tax liability: (1) that he was not

directly responsible for paying the sales taxes on gasoline that his company purchased, which were

instead to be paid by the oil company that sold him the gasoline; and (2) that the tax amounts were

included in the invoiced amounts he owed the oil company and that this debt was discharged in a

chapter 7 bankruptcy proceeding.

               The record on appeal consists solely of the State’s original petition (with an attached

certificate of delinquency), the district court’s final summary judgment, the district court’s docket

sheet, a letter from Khokhar that we construe as a notice of appeal, and a statement of costs reflecting

that Khokhar paid $10.00 for the documents contained in the limited clerk’s record. The docket
sheet reflects that the State filed a motion for summary judgment (which is not in the record) and that

Khokhar did not file a response. Although Khokhar attaches to his brief copies of various documents

outside the record (including a bankruptcy court order and invoices), he points us to nothing in

the sparse record that would demonstrate the district court erred in granting summary judgment

or that he preserved any of his complaints below. See City of Houston v. Clear Creek Basin Auth.,

589 S.W.2d 671, 678-79 (Tex. 1979) (if a party relies on an affirmative defense to oppose summary

judgment, he must come forward with summary-judgment evidence raising a fact issue as to each

element of that defense).

               We recognize that Khokhar has proceeded with this appeal without the assistance

of counsel. However, in order to prevent unfair advantage over litigants represented by counsel,

pro se litigants are held to the same standards as licensed attorneys and are required to comply

with applicable laws and procedural rules. Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005).

Bare assertions of error that are not properly supported by citations to authority or references to the

record are waived. Liberty Mut. Ins. Co. v. Griesing, 150 S.W.3d 640, 648 (Tex. App.—Austin

2004, pet. dism’d w.o.j.). Because Khokhar has not shown error on this record, we affirm the

district court’s judgment.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Affirmed

Filed: February 28, 2008

                                                  2